       9:19-cv-03114-JD         Date Filed 07/21/21       Entry Number 70         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

Jerry C. Edwards, #148811, a/k/a Jerry Cecil)               Case No.: 9:19-cv-03114-JD-MHC
Edwards, #395338,                             )
                                              )
                        Plaintiff,            )
                                              )
                   vs.                        )                 OPINION & ORDER
                                              )
Kathy White, Nurse’s Supervisor; Ms.          )
McAdams, Mental Health Supervisor; Josh )
Gillespie, Classification Supervisor; Sheriff )
Chuck Wright,                                 )
                                              )
                        Defendants.           )
                                              )

       This matter is before the Court with the Report and Recommendation of United States

Magistrate Molly H. Cherry (“Report and Recommendation”), made in accordance with 28 U.S.C.

§ 636(b)(1)(B) and Local Civil Rule 73.02(B)(2) of the District of South Carolina.1            Jerry C.

Edwards, #148811, a/k/a Jerry Cecil Edwards, #395338, (“Edwards” or “Plaintiff”), proceeding

pro se, seeks damages based on alleged civil rights violations pursuant to 42 U.S.C. § 1983 while

a pretrial detainee at the Spartanburg County Detention Center (“SCDC”).

       Edwards filed a Complaint against Kathy White, Nurse’s Supervisor (“White”); Ms.

McAdams, Mental Health Supervisor (“McAdams”); Josh Gillespie, Classification Supervisor

(“Gillespie”); and Sheriff Chuck Wright (“Wright”) (collectively “Defendants”) on November 1,

2019, specifically challenging his conditions of confinement and alleging that Defendants were

                                
1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).


                                                   1

         9:19-cv-03114-JD       Date Filed 07/21/21        Entry Number 70         Page 2 of 3




deliberately indifferent to his medical needs. (DE 1.) Plaintiff’s Complaint seeks actual and

punitive damages, totaling $1.2 million dollars, and he seeks a change to SCDC’s policies

regarding how it operates its medical and mental health services and the number of inmates the

facility allows in a cell. (DE 1.) On June 6, 2021, the Magistrate Judge issued a Report and

Recommendation, recommending inter alia that Defendants’ Motion for Summary Judgment be

grantedbecause Plaintiff has not shown a constitutional deprivation and the Defendants are entitled

to qualified immunity.

         The Plaintiff filed no objections to the Report and Recommendation. In the absence of

objections to the Report and Recommendation, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

Court must “only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough review of the Report and Recommendation and the record in this case,

the Court adopts the Report and Recommendation (DE 68) and incorporates it herein.

         It is, therefore, ORDERED that Defendants’ Motion for Summary Judgment (DE 46) is

granted and Plaintiff’s claims are dismissed.

         IT IS SO ORDERED.

                                                                _____________________________
                                                                Joseph Dawson, III
                                                                United States District Judge

Greenville, South Carolina
July 21, 2021




                                                   2

       9:19-cv-03114-JD        Date Filed 07/21/21       Entry Number 70        Page 3 of 3




                              NOTICE OF RIGHT TO APPEAL
       Plaintiff is hereby notified that he has the right to appeal this order within thirty (30) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 3

